Title: To Benjamin Franklin from Richard Price, 20 May 1782
From: Price, Richard
To: Franklin, Benjamin


Dear Sir
Newington-Green May 20th: 1782
May I take the liberty to introduce to you the two Gentlemen who will attend upon you with this note? Any notice, however slight, that you will take of them, they will reckon an honour. One of them, Mr Milford, is a young gentleman of good character, the son of a considerable merchant at Exeter, whose views are to amuse himself by an excursion on the continent. His companion, Mr Brown has different views. He is quitting this country entirely and going over to America. His Brother Set the example four or five years ago, and has been for Some time a Surgeon in the army under General Washington. You kindly assisted him, but this probably you may not recollect— A great Revolution has at last taken place in this country. The opposers of the late measures have now the direction of our affairs. God grant they may Succeed in extricating this country and Shew themselves the friends of public liberty and justice; and may the bloodshed and havock of this war be soon terminated by an equitable and general peace. I am afraid I am too often troublesome to you, but I rely on your friendship, and am, with the greatest regard and affection, ever yours.
Richd: Price
 
Addressed: Dr Franklin
Notation: R. Price, May 20. 1782.
